Citation Nr: 1031272	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-44 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran (appellant) had active military service from November 
1965 to November 1967.  He also had periods of service with the 
Georgia Army National Guard following his separation from active 
duty.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO denied the Veteran's claim for 
service connection for posttraumatic stress disorder.  The 
Veteran timely appealed the denial of his claim to the Board, 
which remanded the case to the RO via the RO in Huntington, West 
Virginia, in April 2006 and August 2008 for further notification, 
evidentiary development, and adjudication.  The Board instructed 
the RO to seek to corroborate the Veteran's claimed in-service 
stressors, provide the Veteran with a psychological examination, 
and then re-adjudicate the claim.  The RO attempted to verify the 
Veteran's stressors and scheduled the Veteran for a VA 
examination, which was conducted in February 2009.  The Veteran 
was then provided a supplemental statement of the case (SSOC) in 
November 2009, in which the RO again denied the Veteran's service 
connection claim.  Thus, there is compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

In this instance, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has recently held that, 
although an appellant's claim identified posttraumatic stress 
disorder without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any mental 
disability that may reasonably be encompassed by several 
factors-including the claimant's description of the claim, the 
symptoms the claimant describes, and the information the claimant 
submits or that VA obtains in support of the claim.  The Court 
reasoned that the appellant did not file a claim to receive 
benefits only for a particular diagnosis, but for the affliction 
(symptoms) his mental condition, however described, causes him.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service 
connection for post-traumatic stress disorder specifically, the 
Board notes that the Veteran has been diagnosed with and sought 
treatment for multiple acquired psychiatric disorders, including 
posttraumatic stress disorder, depression, and anxiety.  The 
Board thus finds that, pursuant to Clemons, supra, the Veteran's 
service-connection claim is more accurately classified as one for 
an acquired psychiatric disorder, to include posttraumatic stress 
disorder.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a videoconference hearing in December 2005.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain 
chronic diseases, such as psychoses, may be presumed to have been 
incurred during service if the disorder becomes manifest to a 
compensable degree within one year of separation from qualifying 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran has contended that he has PTSD as a result of 
multiple stressors.  The RO previously denied the Veteran's claim 
on the basis that it was unable to verify his claimed in-service 
stressors and that he did not carry a clear diagnosis of PTSD.

Service connection for post-traumatic stress disorder (PTSD) 
requires:  (1) a medical diagnosis of PTSD utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

Where it is determined that a Veteran was engaged in combat with 
the enemy and the claimed stressor is related to such combat, the 
Veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent clear 
and convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if, as in 
the present case, the Veteran did not engage in combat, his 
alleged stressors must be established by official service records 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. 
App. 283 (1994).  The regulatory requirement of "credible 
supporting evidence" means that "the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear of hostile military or terrorist 
activity" means that "a veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the veteran or others, . . . and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror."  
75 Fed. Reg. at 39,852.  

Relevant evidence of record consists of the Veteran's service 
treatment and personnel records and records of his post-service 
treatment at the Carl Vinson VA Medical Center (VAMC) in Dublin, 
Georgia.  The Veteran was also provided a VA examination in 
February 2009.  The Veteran's service treatment records are 
silent as to any complaints of or treatment for psychiatric 
concerns during service.  Review of these records shows that he 
was found to be normal psychiatrically at his October 1965 pre-
induction medical examination, and he did not complain of any 
psychiatric symptoms at the report of medical history conducted 
at the time.  Similarly, at his November 1967 separation report 
of medical history, the Veteran responded "No" when asked if he 
experienced any psychological problems, and the November 1967 
separation examination noted that clinical psychiatric evaluation 
was normal.  

The record further reflects that the Veteran has been seen many 
times after military service for treatment of what has been 
primarily diagnosed as PTSD.  The record contains medical 
treatment records from the Dublin VAMC beginning as early as 
March 2001, at which time the Veteran was assigned a diagnosis of 
PTSD.  Since 2001, the Veteran has received ongoing psychiatric 
care from VA treatment providers at the Dublin VAMC, including 
both inpatient and outpatient treatment for PTSD.  At an August 
2002 treatment visit, the Veteran's disability was specifically 
identified as "PTSD, from Vietnam."  He was given also a 
diagnosis of depression and anxiety in June 2004 by a VA 
treatment provider, although that diagnosis has not been repeated 
during the Veteran's extensive psychological treatment at the 
Dublin VAMC.

In addition, the Veteran has submitted written statements 
attesting to his belief that his PTSD is due to a number of 
claimed in-service stressors.  In particular, the Veteran 
contends that he experienced firefights while stationed in the 
Republic of Vietnam; he has also described an incident in which 
he traded shifts with another truck driver, who was then killed 
when he drove over a land mine, and an incident in which he 
watched several fellow soldiers be carried away by a swift river 
current as they attempted to escape a boat stuck on a sandbar and 
taking enemy fire.  The Veteran testified before the undersigned 
Veterans Law Judge in December 2005, at which time he reiterated 
these stressors and again claimed that he believes these 
experiences led to his current PTSD.

The Veteran was afforded a VA psychiatric examination in February 
2009.  The examination report recounted the Veteran's military, 
social, and medical history in considerable detail, including a 
recounting of his claimed in-service stressors.  The examiner 
noted the Veteran's complaints of recurrent thoughts of his 
traumatic experiences in Vietnam as well as sleep disturbance and 
occasional depressed mood.  The examiner further noted the 
Veteran's reported in-service stressors, as outlined above, and 
recounted his post-service psychiatric treatments, noting in 
particular that he has been specifically diagnosed with PTSD.  
The examiner, however, concluded that the Veteran did not have 
PTSD or any other diagnosable psychiatric disorder, finding that 
although the Veteran "reported some symptoms common to PTSD, his 
reported experiences do not meet the standard for traumatic 
experiences according to DSM-IV."  In so finding, the examiner 
explicitly considered each of the Veteran's three claimed 
stressors and nevertheless concluded that none satisfied the DSM-
IV criteria.  The examiner acknowledged that the Veteran 
demonstrated some psychiatric symptoms but opined that these 
problems were "likely transient and expected reactions to 
psychosocial stressors and not caused by his military service."  

Initially, as noted above, there is no evidence that the Veteran 
engaged in combat with an enemy force.  In fact, the Veteran 
himself has not asserted that he engaged in combat.  However, in 
this case, the Veteran's DD Form 214 confirms that he served in 
the Republic of Vietnam, as evidenced by his receipt of the 
Vietnam Service Medal and the Vietnam Campaign Medal.  The Board 
finds that, under the new 38 C.F.R. 3.304(f)(3), the Veteran thus 
had "service in a location that would involve 'hostile military 
or terrorist activity'."  VBA Training Letter 211B (10-05), 
dated July 16, 2010.  The Board further finds that the Veteran's 
claimed stressors, involving experiencing enemy fire, witnessing 
the death of comrades, and learning of the death of a fellow 
driver due to an explosive device, are consistent with the 
places, types, and circumstances of the Veteran's service; thus, 
the Veteran's lay statements alone are sufficient to corroborate 
the stressors.  See Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843-44.  

Regarding diagnosis of the Veteran's mental disabilities, in the 
instant case, the Board acknowledges that the evidence suggests 
that the Veteran has been diagnosed with PTSD.  In that 
connection, the Board notes that the Veteran was assigned a PTSD 
diagnosis at his March 2001 VAMC intake visit, although it is not 
clear from the record whether the physician assigning that 
diagnosis was a psychiatrist or psychologist.  Similarly, at his 
May 2008 VAMC inpatient treatment, the Veteran was specifically 
assigned a diagnosis of PTSD related to his experiences in 
Vietnam, but the diagnosis was made not by a VA psychiatrist or 
psychologist, but by a physician's assistant.  The Board further 
notes that although the Veteran was provided a VA examination in 
February 2009, it is unclear from the report whether the examiner 
properly considered that the Veteran's stressors are confirmed; 
in the report, the examiner noted that the Veteran's report of 
his stressors had "varied over time," calling into question 
whether the examiner found the stressors credible.  It is also 
unclear that the examiner adequately considered the Veteran's 
confirmed stressors in a manner consistent with the new 38 C.F.R. 
3.304(f)(3), which requires examiners to address whether the 
Veteran's symptomatology is related to "fear of hostile military 
or terrorist activity."  See Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843-44; VBA 
Training Letter 211B (10-05), dated July 16, 2010.

The Board further notes that although the February 2009 VA 
examiner did not provide a diagnosis of any psychiatric disorder, 
he did note that the Veteran had some symptomatology, which he 
acknowledged could be related to the Veteran's service in 
Vietnam.  Further, the Board notes that the record does reflect 
that the Veteran has been assigned service-related PTSD diagnoses 
by several VA clinicians.  In light of this, and because the 
record does not reflect that the Veteran has been diagnosed with 
PTSD specifically by a VA or VA-contracted psychiatrist or 
psychologist who confirms that the identified stressors are 
adequate to support a diagnosis of PTSD, the Board finds it 
necessary to secure a new examination to ascertain whether the 
Veteran in fact has PTSD that is a result of his identified in-
service stressors or otherwise suffers from an acquired 
psychiatric disorder related to service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010); see 
also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted).  

Thus, on remand, the Veteran must be afforded a VA examination in 
order to obtain a current diagnosis based on both an examination 
and a thorough review of his claims file.  Specifically, the 
Veteran must be afforded a psychiatric evaluation by a VA or VA-
contracted psychiatrist or psychologist, to include particular 
attention to the PTSD diagnoses made as a result of VAMC 
treatment.  In the report, the examiner must address the 
relationship between any diagnosed PTSD and the Veteran's in-
service stressors and must specifically discuss whether the 
Veteran's identified stressors are related to his fear of hostile 
military or terrorist activity; whether the identified stressors 
are adequate to support a diagnosis of PTSD; and whether his 
symptoms are related to the identified stressors.

Further, under Clemons, supra, in order to properly assess the 
Veteran's claim for an acquired psychiatric disorder, to include 
PTSD, on remand the AOJ must schedule him for a VA psychiatric 
examination in order to determine the current diagnosis or 
diagnoses of his claimed acquired psychiatric disorder(s).  In 
addition to conducting a psychiatric examination, the designated 
examiner must provide a medical nexus opinion with respect to any 
identified acquired psychiatric disorder.  The opinion must 
address whether the Veteran has an acquired psychiatric disorder 
that is attributable to his active military service.  Such an 
opinion is also important in view of the evidence contained in 
the Veteran's post-service treatment records, which indicate that 
he has a current diagnosis of anxiety disorder in addition to his 
diagnosed PTSD.

In view of the foregoing, the case is REMANDED for the following 
action:

1.  The Veteran and his representative must 
be sent a letter requesting that the 
Veteran provide sufficient information, and 
if necessary authorization, to enable any 
additional pertinent evidence not currently 
of record relating to the Veteran's claimed 
PTSD to be obtained.  In the letter, the 
AOJ must provide the Veteran and his 
representative with the language of the new 
regulation, 38 C.F.R. § 3.304(f)(3).  The 
Veteran should also be invited to submit 
any pertinent evidence in his possession.  
The AOJ must explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  

2.  After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development, the Veteran must be scheduled 
for VA examination and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2009).  All 
examiner(s) must thoroughly review the 
Veteran's claims file, to include a copy of 
this remand.  

Psychological testing must be conducted 
with a view toward determining whether the 
Veteran in fact meets the criteria for a 
diagnosis of PTSD.  A VA or VA-contracted 
psychiatrist or psychologist must review 
the Veteran' claims file and test results, 
examine the Veteran, and provide an opinion 
as to whether the Veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  The examiner must 
identify the specific stressor(s) 
underlying any PTSD diagnosis and comment 
upon the link between the current 
symptomatology and the Veteran's 
stressor(s).  In the report, the examiner 
must address the relationship between any 
diagnosed PTSD and the Veteran's in-service 
stressors and must specifically address 
whether the Veteran's identified stressors 
are related to his fear of hostile military 
or terrorist activity; whether the 
identified stressors are adequate to 
support a diagnosis of PTSD; and whether 
his symptoms are related to the identified 
stressors.  A complete rationale must be 
provided for all opinions expressed.

In addition to an opinion regarding PTSD, 
the examiner must provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any other current 
acquired psychiatric disorder that is 
related to his active military service.  
All opinions must be set forth in detail 
and explained in the context of the record.  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the claim on 
appeal must be adjudicated in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

